686 So. 2d 755 (1997)
Anthony E. MIXON, Appellant,
v.
DEPARTMENT OF STATE, DIVISION OF LICENSING, Appellee.
No. 96-866.
District Court of Appeal of Florida, First District.
January 10, 1997.
Robert H. Springer and Steven A. Cohen, Palm Springs, for Appellant.
Kristi Reid Bronson, Assistant General Counsel, Department of State, Division of Licensing, Tallahassee, for Appellee.
PER CURIAM.
Anthony Mixon appeals the revocation of his professional license, contending *756 that the agency erred in denying him a formal administrative hearing. We agree and reverse and remand.
Notwithstanding Mixon's written election for an informal hearing, the law is clear that if, during the course of informal proceedings, it becomes apparent that material facts are in dispute, a formal hearing should be convened, and evidence that is obtained during the informal hearing may then be made part of the record in the formal proceeding. See New v. Department of Banking & Fin., 554 So. 2d 1203 (Fla. 1st DCA 1989); Village Saloon, Inc. v. Division of Alcoholic Beverages & Tobacco, 463 So. 2d 278 (Fla. 1st DCA 1984) (on reh'g); United Tel. Co. of Fla. v. Mann, 403 So. 2d 962 (Fla.1981).
The record at bar clearly reveals the existence of disputed factual issues. Accordingly, the agency erred in revoking Mixon's license without furnishing him a formal hearing.
REVERSED AND REMANDED.
BARFIELD, C.J., and ERVIN and KAHN, JJ., concur.